 In the Matter ofATLANTA MET_1,LLICCASKETCOMPANYandUNITEDSTEELIVORKERS OFAaIERICA,CIOCase No. 10-C-1840.-Decided November 17, 1947Mr. M. A. Prowell,for the Board.Smith, Kilpatrick, Cody, Rogers and McClatchey,byMessrs. M. E.KilpatrickandA. G. Cleveland, Jr.,of Atlanta, Ga., for the Re-spondent.Mr. Charles C. Mathias,of Atlanta, Ga., for the Union.DECISIONANDORDER1On January 16, 1947,Trial Examiner Louis Plost issued his Inter-mediate Report in the above-entitled proceeding,finding that therespondent,Atlanta Metallic Casket Company,had engaged in andwas engaging in certain unfair labor practices and recommendingthat it cease and desist therefrom and take certain affirmative action,as set forth in the copy of the Intermediate Report attached hereto.Thereafter,the respondent filed exception to the Intermediate Report.The Board has reviewed the rulingsmadeby the Trial Examiner,at the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions filed by the respondent,and the entirerecord in the case, and hereby adopts the Trial Examiner's findings,conclusions,and recommendations,with the exceptions noted below:The Trial Examiner found that at all times material herein GeorgeHenry Whitworth was a supervisor withal the meaning of the Act,and that any anti-union activities engaged in by Whitworth andaffecting the respondent's employees are chargeable to the respondent.We agree with the Trial Examiner insofar as his finding relates tothe period of approximately 6 weeks commencing February 10,1946, when Foreman Miles was absent from the vault department due1The power of the Boai d to issue a Decision and Oider in a case such as the instantone wheie ilie chaigmg union has not complied pith the filing requirements specified inSection 9 (f), (g), and (h) of the National Labor Relations Act asamended,was decidedby the Board inMatter ofMarsha17 and Brace Company,75 NL R B 9075 N L R. B., No. 28.208 ATLANTA METALLIC CASKET COMPANY209to ilhiess.2However, we do not agree with the Trial Examiner's find.ing that Whitworth was a supervisor during the period prior to Febru-ary 10.The record shows, by the uncontradicted testimony ofWhitworth, that at that time he was engaged in production work notunlike that of the other production employees.No substantial evi-dence was adduced to support the Trial Examiner's finding that Whit-worth was then engaged in any supervisory duties.We find, contraryto the Trial Examiner, that Whitworth was not a supervisory em-ployee prior to February 10, 1046, and that the respondent is notresponsible for any anti-union activities engaged in by him prior tothat date.The Trial Examiner found that the respondent aided in the circu-lation of anti-union petitions among its employees.We agree with theTrial Examiner's finding insofar as it relates to the activities of Fore-nmen Camp, Elam, and Streetman in their attempt to induce employeePannell to circulate one of the petitions.However, we are unable toagree with that part of the finding which is based on the activities ofWhitworth and Welunit.As set forth above, Whitworth was nota supervisory employee during the period when these petitions werecirculated.Moreover, the record lacks substantial evidence to sup-port a finding that Wehunt was a supervisory employee.We are unable to agree with the Trial Examiner that the statementof Foreman Miles to employee Holcombe that he (Miles) "didn't wantthe dam CIO in there," and that "the day it came in was the day he wasleaving," went beyond legitimate comment by a supervisor.We be-lieve that the above statement was nothing more than an opinionexpressed by Miles as to what he, Miles, would do if the Union cameinto the plant.ORDERUpon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National Labor Re-lations Board hereby orders that the respondent, Atlanta MetallicCasket Company, Atlanta, Georgia, and its officers, agents, successors,and assigns shall:1.Cease and desist from :(a)Discouraging membership in United Steelworkers of America,CIO, or in any other labor organization of its employees, by discharg-ing or refusing to reinstate any of its employees, or by discriminatingin any other manner in regard to their hire or tenure of employment,or any term or condition of their employment;2 The record shows that during that time. Whitworth was in complete charge of thevault department,and was, in fact, acting foreman of that department. It was duringthis period that Whitworth effected the discharge of Kilgore 210DECISIONSOF NATIONALLABOR RELATIONS BOARD(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform labor organizations, to join or assist United Steelworkers ofAmerica, CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(e)Offer L. C. Kilgore immediate and full reinstatement to hisformer or a substantially equivalent position, without prejudice tohis seniority or other rights and privileges;(b)Make whole L. C. Kilgore for any loss of pay he may have suf-fered by reason of the respondent's discrimination against him, bypayment to him of a sum of money equal to that which he normallywould have earned as wages during the period from the date on whichthe respondent discriminatorily discharged him to the date of therespondent's offer of reinstatement, less his net earnings during saidperiod;(c)Post at its plant at Atlanta, Georgia, copies of the notice at-tached hereto marked "Appendix A." 3 Copies of said notice, to befurnished by the Regional Director for the Tenth Region, shall, afterbeing duly signed by the respondent's representative, be posted by itimmediately upon receipt thereof and maintained by it for sixty (60)consecutive days thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the respondent to insure that said notices are notaltered, defaced, or covered by other material;(d)Notify the Regional Director for the Tenth Region in writing,within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.MEMBERS REYNOLDS and MURDOCiC took no part in the considerationof the above Decision and Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :I In the event this Order is enforced by decree of a Circuit Court of Appeals, there shallbe inserted before the words, "A Decision and Order," the words "A Decree of The.United States Circuit Court of Appeals Enforcing." ATLANTA METALLIC CASKET COMPANY211WE WILL NOT in any manner interfere with, restrain, or coerce,our employees in the exercise of their right to self-organization,to form labor organizations, to join or assist UNITED STEEL-WORKERS OF AMERICA, CIO, or any other labor organization, tobargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection.WE WILL OFFER to L. C. Kilgore immediate and full reinstate-ment to his former or substantially equivalent position withoutprejudice to any seniority or other rights and privileges previouslyenjoyed, and make him whole for any loss of pay suffered as aresult of the discrimination.All our employees are free to become or remain members of the above-named union or any other labor organization.We will not discrimi-nate in regard to hire or tenure of employment or any term or condi-tion of employment against any employee because of membership inor activity on behalf of any such labor organization.ATLANTA METALLICCASKETCOMIPANY,Employer.By ---------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. M. A. Prowell,for the Board.Messrs. M. E. KilpatrickandA. C Cleveland, Jr,ofSmith, Kilpatrick, Cody,Rogers and McClatchey,of Atlanta, Ga , for the Respondent.Mr. Charles C. Mathias,of Atlanta, Ga., for the Union.,STATEMENT OF THE CASEUpon an amended charge duly filed October 3, 1946, by United Steelworkers ofAmerica, C. I 0., herein called the Union, the National Labor Relations Board,herein called the Board, by its Regional Director for the Tenth Region (Atlanta,Georgia), issued its complaint, dated October 7, 1946, against Atlanta MetallicCasket Company of Atlanta, Georgia, herein called the Respondent, alleging thatthe Respondent had engaged in and was engaging in unfair labor practices affect-ing commerce within the meaning of Section 8 (1) and (3) and Section 2 (6) and(7) of the National Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint together with notice of hearing thereon were duly servedupon the Respondent and the Union.With respect to the unfair labor practices the complaint alleged in substance :(a) that the Respondent expressed disapproval of the Union ; circulated and per-mitted the circulation of an anti-union petition; urged, persuaded, threatened and 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDwarned its employees to refrain from assisting, becoming members or remainingmembers of the Union ; interrogated employees concei ring their union affiliations ;kept employees engaged in union activities under suiveillance and made deroga-tory remarks to a union representative in the presence of its employees; (b) thatthe Respondent discharged L. C. Kilgore because he joined, assisted the Union,and engaged in concerted activities with other employees in behalf of the Union,and (c) that by the foregoing conduct the Respondent interfered with, restrained,and coerced its emplo ees in the exercise of rights guaranteed in Section 7 of theAct, more particularly within the meaning of Section S (1) and (3) of the ActOn October 16, 1946, the Respondent tiled an answer, and an amended answeron November 4, 1946.. in which it admitted that it was engaged in commercewithin the meaning of the Act, denied that it had engaged in any of the unfairlabor practices alleged in the complaint and averred that L. C. Kilgore quit itsemploy after refusing employment in another department.Pursuant to notice a hearing was held at Atlanta, Georgia, on November4,1946, before Louis Plost, the undei signed Trial Examiner, duly designatedby the Chief Trial ExaminerThe Board and the Respondent were representedby counsel and the Union by a representativeFull opportunity was affordedall parties to he heard, to examine and cross-examine witnesses and to intro-duce evidence hearing upon the issuesThe undersigned granted a motion,without objection, to amend the complaint in a minor particular.At the closeof the hearing the undersigned likewise granted a motion, without objection,to conform all the pleadings to the proof with respect to typographical errors,errors In dates, and eniors of similar nature.An opportunity was affordedall parties toargueorally on the record and to file briefs with the undersigned.All the parties waived the presentation of oral argument and the right to filehiiefswith the undersignedUpon the entue iecoid in the case and fion his observation of the witnesses,the undersigned makes the following:qFINDINGS OF FACT1.TOEBUSINESS OF THE RESPONDENTThe Respondent, Atlanta Metallic Casket Company, is a Georgia corporation,having its principal plant and office in Atlanta, Georgia, whereit is engagedin the manufacture, sale, and distribution of caskets. In the course of itsbusinessthe Respondent annually uses raw materials consisting of wood, silk,cotton, and metal valued in excess of $:100,000The Respondent purchasesand has delivered to it annually in excess of 90 percent of such materials frompoints outside the State of GeorgiaThe Respondent annuallysellsfinishedcaskets in excess of $1,000,000; more than 60 peicent of such caskets are soldand shipped by the Respondent to points outside the State of Georgia. TheRespondent concedes and the undersigned finds that theRespondent is engagedin commerce within the meaning of the Act.If.THE ORGANIZATION INVOLVEDUnited Steelworkers of America, affiliated with the Congress of IndustrialOrganizations, is a labor organization admitting to membership employees ofthe Respondent. ATLANTA METALLIC CASKET COMPANYIII.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coeicton1.Background213Charles C Mathias, field representative of the Union, testified that he wasassigned to olgauize the Respondent's employees on January 16, 1946, and con-ducted an active organizational drive among them until March 1946 when theactive effort was permitted to become dormantPrior to January 16, anotherfield iepresentative of the Union had engaged in organizational work amongthe Respondent's employees by distributing literature, conducting meetings andsoliciting and obtaining membersUnion organizational meetings were heldeach Friday night and literature was disti ibuted at the plant gates.On orabout January 30, while Mathias was distributing Union literature at the plantgate,Paul E Miles, the foreman of the Respondent's vault department, ap-proached him and asked, "Why don't you go to work?"Mathias replied thathe had been working for the United States Government for the past 21/2 yearsand offered to show Miles his Army discharge as proof of his statement.Milesmade an obscene reply and characterization of Mathias' proffered dischargepaperMathias' testimony was not denied and is credited by the undersigned.2The supervisory status ofHenryGeorgeWhitworth'Paul E. Miles, foreman of the Respondent's vault department, testified thatHenry George Whitworth was the oldest employee in point of service in the vaultrlepartntent and that Whitworth "helped me design vaults and lie was more suit-able,more capable, thanto tell the boy's which was right and which waswrong."He denied that Whitworth had the right to hire or discharge employeesor that he was clothed with any supervisory authorityMiles was absent fromthe plant for a period of 6 weeks beginning February 11, 1946Miles testified thatwhen he left on February 11, it was not necessary to give any specific instruc-tions to Whitworth because the men naturally looked to Whiitwoith because hewas the "oldest man "Whitworth testified that during the 6-week period ofMiles' absence, "I carried on what lie told me to do, to see that everything wasgoing all rightIf I had need of any help,why,he told me who to go to forinformation "Whitworth denied that lie had any supervisory author ity butadmitted he had no fixed work in the vault department, and further admittedthat when Miles was not present he was charged with seeing that the departmentOperated efficiently; that other employees came to him, for instructions; that liehad recommended at least two individuals for employment, who were thereafteremployed by the Respondent, and that during the time material herein he effectedthe discharge of at least one employee.'Furthermore, the record discloses thatWhitworth transferred employees apparently on his own authority and that hewas the highest paid employee, except Miles, in the department.Various wit-nesses testified that Whitworth was the assistant foreman of the vault departmentand Huberene B Dowda, employed in the department and called by the Respondentas a material witness, characterized Whitworth as the department foreman duringMiles' absencetRefeited to in th,' contpl,tint asHenryNV hitooith2L C Ktlcore71;6972-48-N of75-15 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record is clear that for the 6-week period beginning February 11, 1946,during which Miles was away from the plant, Whitworth was the foreman ofthe vault department. It is equally clear that Whitworth acts as foreman ofthe department during any time Miles is absent. It is apparent that the Respond-ent's employees at all times regard Whitworth as assistant foreman to Miles andclose to management.The character of Whitworth's work, including the factthat he instructs employees in their work, and that employees are expected to"naturally" look to him, when experiencing any difficulty with their work, coupledwith the authority conferred on him during any absence of Foreman Miles, wouldlead the Respondent's employees to regard Whitworth as a supervisor.Theundersigned is persuaded that in fact the Respondent's employees do regardWhitworth as the assistant foreman to Miles.From the entire record in the case, the undersigned finds that during all timesmaterial herein Henry George Whitworth was a supervisor in the Respondent'svault department and that any unfair labor practices engaged in by Whitworthand affecting the Respondent's employees are chargeable to the Respondent.3.Acts of interfei ence, restraint, and coercionL. C. Kilgore testified that on or about January 1, 1946, he overheard a conver-sation between H. D Streetman, the assistant to the general foreman of theRespondent's sheet metal department, and employee Johnnie Wilson.Kilgoretestified as follows :H. D. Streetman, and Johnnie Wilson came by within four feet of whereIwas working, turned up a little alley tt ere.Streetman told Johnnie, says,"Paul Miles and Henry Whitworth and a fellow by the name of Ragsdale aand Whitworth and Streetman," lie said they wasn't supposed to know any-thing about they was trying to organize there, and that they had tried toorganize once before and they would let it rock along until it got ripe, andthen they'd pluck it in the budThey's squashed it one time, and they couldsquash it again.Streetinan was not called to testify.Wilson in his testimony did not deny theabove-related incident.The undersigned credits Kilgore.H L Moulder testified that he was employed by the Respondent until January18, 1946, and that about 4 or 5 days prior to his leaving the Respondent's employ,Whitworth asked him if lie had attended the Union meeting on the previous night.'Moulder replied that he had done so, whereupon Whitworth inquired as to thesize of the crowd and asked if certain employees whom he named and other em-ployees whom he identified only as "the boys over in the corner" and "the girlswoiking out there on the press" had signed Union cards.Whitworth admittedaskingMoulder "how it [the Union] was going " The undersigned creditsMoulderWhitworth admitted that he attended a Union organizational meeting on Jan-uary 18, at which he had a conversation with Organizer Mathias and took blankunion application cards with him when he left.Kilgore, corroborated by Floyd Holcombe, testified without contradiction, thaton or about February 15, Cannon, the Respondent's president, addressed the em-ployees of the vault departmentCannon spoke to these employees in the Re-_spondent's conference room, during working hours, the employees being paid for3Kilgore testified without contradiction that Ragsdale was a foreman.Pions the dates of Union meetings it is apparent that this conversation occurred onJanuary 11. ATLANTA METALLIC CASKET COMPANY215the time consumed.Cannon,inter alia,outlined a projected plan under whichemployees would receive 48 hours pay for 40 hours actual workingtime andrequested those present to indicate approval.Kilgore further testified that hedid not raise his hand to indicate his approval whereupon Whitworth who wassitting beside him said, "Kilgore, you didn't raise your hand, did you?"Kilgorereplied, "What difference does it make'?The majority's going to rule anyway."Some 2 or 3 days later, Whitworth approached Kilgore at his work and asked,"Well, Kilgore . . .After Mr. Cannon outlined the new deal for us here .. .what do you think about the Union coming in?" Kilgore replied that he did notintend to vote againsta union comingin the plant.Hubert Pannell, employed by the Respondent for 11 years, testified that Fore-man Camp of the plating department "a little before or a little after" February21, asked him "about going around" through the plant to see who was for oragainst the Union.Pannell testified as follows :Well it was on the third floorHe [Camp] asked me about taking thepaper around and see something about the Union, and I told him I didn'twant anybody-to cause anybody to lose his job, and he said it wasn't goingto cause anybody to lose his job. and I continued to ask him how and whatitwasHe told me to go down and see Mr. Streetman, so I went down tosee Mr. StreetmanWhile Pannell and Camp were engaged in the above-related conversation Fore-man Elam, of the hardware department, came up and handed Pannell someblank paper and told him that Streetnian would instruct him what to do with it.Pannell then went to Streetman who told him that "the way they was doingitwas going around and getting the names of those that didn't want the Union,"that "there was already men going around through the factory " Pannellreturned to Foreman Camp and reported his conversation with Foreman Street-manUpon his return he found that employees Wilson and Kemp were circulat-ing a document.Wilson asked him to sign the document which was headed"We don't want a Union." Pannell signed the document. Pannell is not a memberof the Union.Neither Camp, Elam or Streetman were called as witnesses.The undersigned credits Pannell's testimony.4.The anti-union pollJohn H. Wilson, previously referred to herein as ".Johnnie" Wilson, testifiedthat he had been employed by the Respondent for a petiod of 19 yearsWilsonhas no supervisory authority.He is employed in the Respondent's assemblydepartment and during the time material herein apparently had no regularlyassigned job but worked as a utilrly man throughout the assembly departmentas well as other departments in the plant.Wilson testified that (luring January1946, he heard "a lot of talk" about the Union in his department to the effectthat all but 8 employees in the department which contained approximately 50employees had signed cards for the Union : that lie had never attended anyof the Union's meetings. and that of his own volition he "started a list to seewho wanted the Union "Wilson wrote on the top of a sheet of paper "We theundersigned do not want a Union," and after affixing his signature "started downthe line with it" in his departmentWilson further testified that he told thosewhose signatures he solicitedNow, this is among ourselves and all this is for is to let these fellowsthat'sworking for the Union know how many don't want the Union and 216DECISIONS OF NATIONALLABOR RELATIONS BOARDmaybe it'll discoui age them before it conies to a vote,because if it comes-ifthey get enough cards signed to come to a vote,there's some of the crows inhere that don't know what to do,and they're liable-they don't know whichthey-which way they liable to vote.Wilson further testified that he was asked by employees to take signatures inother departments but:I told them to start with I wasn't fooling with nobody's depaitnietit butours, because they said all the ti ouble was in our department.Other departments however were polled, apparently at the same timeWilsonadmitted,"I told them we'd got up a list in our department.I told them if theywanted to get up a list in their department they could,and we'd come aroundand-when we had a chance and get the list ourselves."He also admitted thatduringthe circulation of the poll sheets he visited various departments to obtainsignatures and check on progress,and that he was assisted by other employeesin circulating the poll sheets.After signatures had been obtained all the sheetswere returned to Wilson who then determined that a majority of the employeesdid not want a union and according to his testimony then "told enough in eachdepartment to where it'd get around,everybody'd know."The poll was conducted over a period of 3 or 4 days.According to Wilson,although foremen were in all departments,none knew of the affair and no super-visory official of the Respondent noted his unusual activity except Foreman Street-man whom he met in the plant.Wilson testified :Well, he [Streetman]asked-he saw me with a list and he went-wantedto know what it was. I justkindof passed it off.Wally Frank Reid,employed by the Respondent from September 10, 1945, toan undisclosed date in the latter part of February 1940,at which time he was laidoff because his jobwas alleuedlyabolished,testified that he was asked to signthe anti-union poll by Wilson and an employee named Kemp.The two men wereaccompanied by one Wehunt.Reid testified thatWehunt was his "boss" anddescribed the latter's duties as those of a supervisorHe further testified that atthe time he was"laid off,"that Wehunt made the lay-offWilson testified thatWehunt was the shipping clerkThe record contains no fui thei testmuonvregarding Wehunt's statusNo official of the Respondent denied that Weliuntwas a supervisor nor was Wehunt called as a witness.The undersigned finds thatWehunt was a supervisory employee of the Respondent.Reid refused to sign thepoll sheet whereupon according to Reid, Wilson said to him,"If you don't signit, it might mean your job."Wilson admitted asking for Reid's signature butdenied ever telling any employee that failure to sign might result in the loss ofemployment and further testified that he did not remember if Wehunt waspresent at the time Reid's signature was soclicitedFrom his observation of Reidand Wilson the undersigned credits Reid.Reid further testified that on the day before his employment with the Respond-ent was terminated he overheard a conversation between employees Kemp andWilson and Foreman Streetman in which Kemp told Streetinan and Wilson thatlie [Kemp] had attended the Union's meeting on the pievious night and that"there wasn't very many at the meeting"and also that lie"thought they'd abouthad the Union squashed"Neither Street man nor Kemp were called to testifyand Wilson who testified was not asked todenythe occurrenceThe under-signed credits ReidWhitworth alsoparticipatedin taking the anti-union pollIIe testified thatafter attending the Union meeting on Jainary 18, as heieui found,liethen ATLANTA METALLIC CASKET COMPANY217,decided to conduct a poll among the employees to find out how many wanted aunion.Whitworth testified that when he started his poll he was not aware ofWilson's similar activity, but that his action was wholly independent and "I wasdoing that for my own benefit."Whitworth began his poll by signing his nameon the page of a pocket notebook. The page bears nine other signatures and has nocaption, statement or legend.Regarding this notebook page, which together with all the poll sheets wasadmitted as an exhibit, Wilson testified, "I said something to him [Whitworth]about it while I was doing it.He brought it to me-I guess he got it up."Wilsonalso testified that he went to Whitworth and talked to him regarding the poll afterWilson had obtained the signatures in his own department.Floyd Holcombe, who was employed in the vault department, testified thatduring his employment Whitworth, who "acted as foreman when Mr. Miles wasn'tthere," came to him with a little book and asked him to sign it as he [Whitworth]was "seeing how many didn't want the Union." Holcombe refused to sign.The following morning Foreman Miles approached Holcombe at his work and toldhim that he wanted to find out how Holcombe felt about the Union.Holcombereplied that he thought the Union was a good thing, upon which according toHolcombe, "He [Miles] said, well, he didn't want the damn CIO in there; hesaid the day it came in was the day he was leaving " Miles did not deny Hol-combe's testimony which is credited by the undersignedWhitworth did not impress the undersigned favorably.His testimony wasevasive, it was necessary to ask him the same questions several times in order toobtain a responsive answer, and it was apparent that his replies were intendedto conceal rather than disclose the truth.Despite Whitworth's testimony that he was seeking, independently of Wilson,to determine the extent of union sentiment in the plant and his reiteration atseveral points in his testimony that lie was acting solely for his "own benefit"and Wilson's testimony that he too was acting of his own volition, the undersignedis persuaded by the entire record that such was not the case.It has been found that Foreman Camp and Elam suggested to employee Pan-nell that he circulate some sort of document "about the Union" and sent him toForeman Streetman for instructions, and that when Pannell reported to Street-man the latter informed him that others were already going through the plantobtaining the signatures of employees who did not want the Union. Immedi-ately thereafter on returning to his department, Pannell was asked by Wilsonto sign the anti-union poll. It is also clear that the anti-union poll was circulatedinall departments of the Respondents' plant for 3 or 4 days It seems singular thatthis activity could be so well concealed from the supervisors in the various de-partments that its very existence was not suspected although the document wascirculated by employees who did not belong in the departments where they soughtsignatures.It has been found that Supervisor Wehunt accompanied Wilson at the timeWilson sought Reid's signature to the anti-union poll.By Wehunt's silence at thetime of Wilson's threat to Reid that failure to sign the poll might lead to dis-charge,Wehunt gave credence to the threatWhitworth admittedly engaged in taking the anti-unnou pollThe contention that Whitworth and Wilson began independent polls, unbe-known to each other, and that later in some unexplained nebulous fashion thesepolls as well as other spontaneous simultaneous independent polls were con-solidated and the poll sheets turned over to Wilson is far beyond the realm ofcredibility. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrom the entire record in the case the undersigned is convinced and findsthat the anti-union poll was a device of the Respondent to thwart its employeesin their efforts toward self-organization, and as stated by Wilson in his accountof the statements be made to employees whose signatures he sought, its purposewas "to let those fellows that's working for the Union know how many don'twant the Union and maybe it'll discourage them before it comes to a vote."The undenied testimony relating to employe Wilson's report to Streetmanwherein Wilson naming Miles, Whitworth and Ragsdale said "they" were notsupposed to know that a union was being organized but that when the time wasripe "they" would "squash" it and the undenied testimony that employee Kempreported to Streetman that a Union meeting held the preceding night was small,and that he thought the Union "about squashed" point to surveillance of Unionemployees by the Respondent ; however, the undersigned does not believe theevidence conclusive on ,this issue but is persuaded that it shows the Respondent'sknowledge and attitude in the Union affairs of its employees.Holcombe's undenied testimony to the effect that on the day following his re-fusal to sign the anti-union poll Foreman Miles quizzed him regarding his unionaffiliations and told him that Miles "didn't want the damn C. I. O. in there,"goes far beyond any legitimate inquiry and comment by a supervisor, as doeslikewise Whitworth's quizzing of Moulder as to the size of the Union meeting andthe names of employees signing union cards, as herein found.Upon the entire record the undersigned finds that by the acts and statementsof Foremen Streetman, Miles, and Whitworth, and by the acts and conduct ofForemen Camp and Elam, and by the taking of the anti-union poll, all as here-inabove found, and by their totality, the Respondent has interfered with, re-strained and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.B. The discriminatory dischargeof L. C.KilgoreL. C. Kilgore began work with the Respondent on December5, 1945,and wasdischarged on February 19, 1946.Kilgore joined the Union on December15, 1945,and became the most activeof the Respondent's employees in its behalf.He made no attempt to concealhis union sympathies,wearing his union button in the plant,and soliciting mem-berships among fellow employees.On January 11, 1946, Kilgore was electedchairman of the Union's organizing committee.Whitworth admitted attendingthe Union's meeting on January 18Kilgore was present at this meeting.Kil-gore testified without contradiction thaton a daybetween January 11 andJanuary 18,while he was at hiswork,Wilson asked him to sign the anti-unionpoll.Kilgore testified :"Now", I toldhim, "Johnnie, I was raised up, believed in organized labor,my father carried a Union card for about 26 years with the Seaboard Rail-road.I had a brother that carried one for about 16 or 17 years with them.I can't believe in anything but organized labor." I said,"From my seniority,it don't amount to bill of beans here;I've only been here for about a monthor 6 weeks.These other boys have been here 12 or 14 or 16 years-I don'twant to stand in their way if they need a Union in here."Kilgore testified that shortly after January 18, he was transferred to the vaultdepartment.In the vault department Kilgore helped to operate a stampingor pressing machine called a "break."This machine is designed to form sheets ATLANTA METALLIC CASKET COMPANY219of metal into grave vaults.Four men operate the device, two at the front andtwo at the back of the machine. The two men at the front insert a sheet ofmetal partway into the machine, pressure is then applied and the metal is bentinto a box-like shape.As the sheet is pressed by the machine that part of themetal not in the'inachine rises at a right angle.As the metal out of the machinerisesit is steadied by the two men at the front of the press, however it is thepressure,not the two operators, which causes the metal sheet to rise as described.Kilgore and employee Huberne B Dowda operated the front portion of the"break."Kilgore testified, credibly, thatuntilthe day of his discharge no faulthad been found with his work, and that he had never been told of any complaintregarding his work being made by fellow employees.Kilgore testified, his testimony not being denied by Whitworth, that on Febru-ary 19, Whitworth came to him and told him that Kilgore's teammates had beencomplaining "all clay" and he suggested that Kilgore quit.Kilgore refused toquit, and was sent back to the machine by Whitworth. Later in the day Whit-worth again came to Kilgore and said, "Kilgore these boys say they're going toquit, if you don't."Kilgore replied, "Well I'm not quitting. I'm going to giveyou the opportunity you've been wanting for the last 2 weeks. I'm going to letyou fire me."Whitworth then told Kilgore to go back to the machine.Following this colloquy, Whitworth took a place at the machine and demon-strated the manner in which the work should be properly doneKilgore there-after in Whitworth's presence helped form "three or four" vaults, one of thesebeing imperfect.Whitworth then replaced Kilgore with Dowda, who had beenworking on the shears in the vault department and took Kilgore to the Respond-ent's office, removing Kilgore's time card from the rack on the way. In theoffice,Whitworth told Cochran, the general foreman of the metal department,"Kilgore here, I don't know what the matter is, He's always been on time, hiswork's been satisfactory up to today.'Those three men on the shears downthere, big break, has ... say they're going to quit if he don't."Cochranasked if there was work for Kilgore at the job he held-before his transfer to thevault department and upon being told by Whitworth that the job had been filled,Cochran instructed Kilgore to "go ahead and wash and change clothes andbe ready to go when they get the necessary papers fixed up." It is significantto the undersigned that Cochran did not offer Kilgore the job on the shears,just vacated by Dowda's transfer.Kilgore was asked by the office clerk tosign a separation slip stating that be had quit, could not "get along" with fellowworkers, and that his work was unsatisfactory.He testified further :I asked her, "You mean I've got to sign this before I can get my money?"She said, "Yes."I said, "I'm sorry,Iwon't.When you bring out one sayingIwas firedby Henry Whitworthor some other officialof the Company, I'll sign that;"whichshe did.Dowda testified that he worked together with Kilgore on the "break" andthat for a period of about 11/, weeks Kilgore did his work properly but there-after lie did not properly guide the metal being raised by the machine whichcaused the weight to be thrown on Dowda so that "it was killing my shoulder."Dowda further testified that although Kilgore's failure to perform his workproperly continued for "several days" he did not remonstrate to Kilgore and only'Whitwoitlidid not denythaton this occasion he told Cochran that Kilgore's workhad been satisfactory'up to today."In view of the testimony of Dowda, hereinafter setout,Whitworth's failure to deny Kilgore's testimony is significant. 220DECISIONSOF NATIONALLABOR RELATIONS BOARDcomplained to Whitworth once at which time "I didn't tell him who was to bLimeor anything about it. I just couldn't stand it" Later in his testimony Dowdavaried his account and testified that lie told Whitworth that Kilgore "wasn'tholding up his end " Following his complaint Dowda was removed from the"break" and apparently worked on the shears in the same department for aperiod of approximately a week when he was recalled to replace Kilgore on the"break" lollowing the latter's dischargeDowda testified that after Kilgore'sdischarge he worked on the "break" only for "around about a week."In the light of the entire record the undersigned is not persuaded that Dowdacomplained to Whitworth regarding Kilgore's work but is persuaded that Dowdacomplained only about the work causing him discomfortThe undersigned findsstrong support for this conclusion in the fact that Dowda was kept on the ma-chine for only 1 week after Kilgore's discharge, the fact that at the time ofDowda's alleged complaint it was he and not Kilgore who was transferred, andfurther by Dowda's testimony that he is 5 feet 8 inches tall and weighs 119 pounds.The finding is further buttressed by Whitworth's statement to Cochran that Kil-gore'swork had been satisfactory "up to" the day of the discharge.Clarence Arthur Brown testified that lie mechanically operated the "break"and that while Kilgore worked at the machine the vaults were not being formedcorrectly but that when Kilgore was not there "it formed up lust perfect "He testified that he informed Whitworth about Kilgore's faulty work on twooccasions, once at the time Dowda was transferred and again on the day ofKilgore's discharge.Brown was an evasive witness It was apparent that lie was struggling with hisconscience in an attempt to fit his testimony to a set of facts without directlytestifying to a falsehood ; for example, on direct examination he testified asfollows :Q Now,did you have occasion to complain to anyone about the method ormanner in which he[Kilgore] was doing his work?A.Well,the-at times it wasn't held up right,which caused the metal toform up wrong.I'd ask him,to hold it up.Q. Ask who?A. Thewhole bunch.Q.Didyou complain to anyone other than the three people with whomyou were working?A Well it could be told where it was at.On cross-examination he testified :Q Did you ask Mr Kilgore himself to improve his work in any particularway?A.Well I asked the bunch. [Italics supplied.]Q I asked you did you say anything to him? [Kilgore.]A Not personally man to man.Q Did you at any time suggest to Mr. Kilgore in person as to what hecould do to help make those forms betterA.Well, he'd been there long enough ; he should have known.Brown also testified that "some of the sheets will form up wrong in spite ofall you can do."Brown who was the only one of the men operating the "break" on the day ofKilgore's discharge still remaining in the Respondent's employ, did not testifythat he threatened to quit if Kilgore was not removed from the "break." ATLANTA METALLIC CASKET COMPANY221Foreman :Miles testified that the metal sheets formed on the "break" weighfrom 90 to 100 pounds.He further testified as follows :Trial Examiner ProsT. Doesn't require a great deal of skill nor a greatdeal of strength to hold this 100-pound sheet when it conies down on the die.does it?The WITNESS Well, in fact, to tell you the truth about it the die will reallypull it up there itself.Trial Examiner PLOST. Just hold it steady?The WITNESS. That's right.Trial Examiner PLOST. And the taking of the semi-formed box or what-ever it would be-casket-out of the machine doesn't require a great dealof strength nor a great deal of skill either, does it?The WITNESS. No, absolutely.The complaint alleges that the Respondent discharged Kilgore because hejoined and assisted the Union and engaged in concerted activities with otheremployees for the purpose of collective bargaining and other mutual aid orprotection.Whitworth testified that Kilgore was discharged because he did not do hiswork properly, and this was the Respondent's sole litigated contention for thedischarge.It is clear, and the undersigned has found, that Dowda's alleged complaintregarding Kilgore's work was not the cause of Kilgore's discharge. It is clearthat no complaint regarding Kilgore's work was made to Whitworth between thetime Dowda was transferred from the "break" until Brown's complaint on theday Kilgore was discharged.At the time Whitworth spoke to Kilgore regardingthe complaint he stated that Kilgore's fellow workers threatened to quit ratherthan work with Kilgore, and requested that Kilgore quit.On Kilgore's refusalto quit Whitworth did not then discharge him but ordered him back to hiswork apparently thereafter informing Cochran that "he had a man down there"who was not doing his work properly. Later in the day Whitworth told Kilgorethat his fellow workmen theatened to quit rather than work with him and afterfirst demonstrating how the work should be performed, discharged Kilgore assoon as an imperfect vault was formed with Kilgore's help under Whitworth'ssupervision.NeitherWhitworth nor Brown, the only one of the operators ofthe "break" who worked together with Kilgore during the time immediatelypreceding his discharge and still in the Respondent's employ, testified that the"break" crew ever threatened to quit rather than work with Kilgore.The undersigned is not persuaded that Brown's testimony discloses that Kil-gore'swork was of such character as to give reason for his discharge absentKilgore's unionactivity.The Respondent's antipathy toward the Union is clear ; equally clear is Kil-gore's known adherence to the Union evidenced by open statements to the effectthat he intended to assist in the unionization of the Respondent's plant, the factthat he wore a union button at his work, and was the chairman of the Union'sorganizing committee.Whitworth admitted his anti-union feelingsHe attended the Union's meet-ing on January 18, and saw Kilgore there. Shortly after the meeting Kilgorewas transferred to the vault department under Whitworth. Sometime betweenJanuary 11 and 18, Kilgore refused to sign the anti-union poll.On February 15,Kilgore, sitting bc^ide Wlutwoitli duiuig a talk by the Respondent's president, 222DECISIONSOF NATIONAL LABOR RELATIONS BOARDdid not vote approval of the proposal made by the speaker and his failure to doso was the subject of comment by Whitworth. Two or three days later, whichwould place the incident 1 or 2 days before Kilgore's discharge, Kilgore toldWhitworth, upon the latter's inquiry, that he intended to adhere to the Uniondespite the "new deal" outlined by the Respondent's president.Although Kilgore had worked on the shears he was not offered the newlyvacated job on the shears when he was discharged, Cochran merely asking ifthere was work for Kilgore in the department from which he had been transferredapproximately 1 month previouslyKilgore was known to be the chairman of the Union's organizing committeeand was the most outspoken as well as the most active of the Union's adherentsamong the Respondent's employees.The undersigned is therefore persuaded and finds on the entire record that theRespondent did not discharge Kilgoi e because he did not do his work properlybut the reason alleged for the discharge was a convenient pretext fitted to theRespondent's desire to rid itself of the Union's most outspoken adherent, andthereby to discourage its employees in their efforts toward union organization.Under the entire record, considering the demeanor of the witnesses, the actsand conduct of its supervisors, as hereinabove found, the circumstances underwhich the anti-union poll was taken and the entire record in the case, the under-signed finds that by discharging L. C Kilgore, on February 19, 1946, the Re-spondent has discriminated in regard to his hire and tenure of employment, hasdiscouraged membership in a labor organization and has interfered with, re-strained, and coerced its employees in the exercise of rights guaranteed in Sec-tion 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above. occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, the undersigned will recommend that it cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.Having found that the Respondent discriminated in the hire and tenure ofemployment of L. C. Kilgore, it will be recommended that the Respondent re-instateKilgore to his former or substantially equivalent position e withoutprejudice to his seniority or other rights and privileges. It will also be recom-mended that the Respondent make him whole for any loss he may have sufferedby reason of such discrimination, by payment to him of a sum of money equalto the amount he would have earned as wages from the date of his discharge0In accordance with the Board's consistent interpretation of the term, the expression"foimer or substantially equivalent position"is intended to mean "former position wher-ever possible,but if such position is no longer in existence,then to a substantially equiva-lent position."SeeMatter of The Chase National Bank of the City of New York, SanJuan, Puerto Rico, Branch,65 N. L. R B. 827. ATLANTA METALLIC CASKET COMPANY223(February 19, 1946) to the date of Respondent's offer of reinstatement, less hisnet earnings' during said period.Inasmuch as the entire record clearly shows that the Respondent's illegalconduct is designed to defeat self-organization and its objects among its em-ployees and furthermore as a discriminatory discharge "goes to the very heartof the Actie the undersigned is convinced that the Respondent's unlawful con-duct as found herein, together with its underlying purpose as reflected by therecord, are persuasively related to the other unfair labor practices prescribedand that danger of their commission in the future is to be anticipated from theRespondent's illegal conduct in the past.The preventive purpose of the Act willbe thwarted unless the recommended order is coextensive with the threat. Inorder, therefore, to make effective the interdependent guarantees of Section 7,to prevent a recurrence of unfair labor practices, and therefore to minimizestrifewhich burdens and obstructs commerce, and thus effectuate the policiesof the Act, the undersigned will recommend that the Respondent cease and de-sist from in any manner infringing upon the rights guaranteed in Section 7 of theAct.Upon the basis of the above findings of fact and the entire record in the case,the undersigned makes the following:Concr.usIONS OF LAW1.United Steelworkers of America,affiliatedwith the Congress of Indus-trial Organizations,is a labor organization within the meaning of Section 2 (5)of the Act2.By discriminating in regard to the hire and tenure of employment of L. C.Kilgore, thereby discouraging membership in a labor organization,the Respond-ent has engaged in and isengagingin unfair labor practices within the meaningof Section 8 (3) of the Act.3.By interfering with, restraining.and coercing its employees in the exer-cise of the rights guaranteed in Section 7 of the Act,the Respondent has en-gaged in and is engaging in unfair labor practices within the meaning of Section8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommercewithin the meaning of Section 2(6) and(7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law the under-signed recommends that the Respondent, Atlanta Metallic Casket Company,Atlanta, Georgia, and its officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in United Steelworkers of America, CIO, orany other labor organization of its employees, by discharging or refusingIlly "net earnings" is meant earnings less expenses, such as for transportation, room,and hoard hicuned br an employee in connection with obtaining work and workingelsewhere than for the Respondent, which would not have been incurred but for hisunlawful discharge and the consequent necessity of his seeking employmentelsewhereSeeMatter ofCrossettLumber Company,8 N. L It. B. 440. Monies received for work per-formed upon Fedeial, State, county, municipal, or other work-relief projectsshall beconsidered as earnings.SeeRepubltoSteel CorporationvN. L R. B.,311 U. S 7.IN L R B v EntwistleManufacturingCo., 120 F. (2d) 532, 536(C. C A. 4). 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDto reinstate any of its employees, or by discriminating in any other manner iniegard to their hire and tenure of employment, or any term or condition ofemployment ;(b) In any othermanner interfering with, restraining,or coercing its em-ployees in the exercise of their right to self-organization, to foam labor organiza-tions, to join or assistUnited Steelworkers of America, CIO, or any otherlabor organization, to bargain collectively through representatives of their ownchoosing,and to engagein concerted activities for the purposes of collectivebargainingor other mutual aid or protection, as guaranteedin Section 7 of theAct.2.Take the following affirmative action which the undersigned finds will effec-tuate the policies of the Act :(a)Offer to L C. Kilgore immediate and full reinstatement to his former orsubstantially equivalent position without prejudice to his seniority and otherrights andprivileges ; s(b)Make whole L C Kilgore fo any loss of pay he may have suffered byreason of the Respondent's discrimination against him in the manner hereinprovided in the section entitled "The remedy";(c)Post at its plant at Atlanta, Georgia, copies of the notice attached heretomarked "Appendix A " Copies of said notice, to be furnished by the RegionalDirector for the Tenth Region, after being signed by the Respondent's representa-tive, shall be posted by the Respondent immediately upon the receipt thereof, andmaintained by it for sixty (60) consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily postedReason-able steps shall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material,(d)Notify the Regional Director for the Tenth Region, in wi iting, within ten(10) days from the date of the receipt of this Intermediate Report, what steps theRespondent has taken to comply therewithIt is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the Respondent notifies said Regional Directorin writing that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requii ung the Respondent to take the actionaforesaidAs provided in Section 203 39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party or counselfor the Board may, within fifteen (Li) days from the (late of service of the ordertransferring the case to the Board, pursuant to Section 203 38 of saidRules andRegulations, file with the Board, Rochambeau Building, Washington 25, D C, anoriginal and four copies of a statement in writing setting forth such exceptionsto the Intermediate Report or to any other part of the record or proceeding (in-cluding rulings upon all motions or objections)as lierelies upon, together withthe original and four copies of a brief in support thereof ; and any party or counselfor the Board may, within the same period, file an original and four copies of abrief in support of the Intermediate Report. Immediately upon the filing of suchstatement of exceptionsand/or briefs, the partyor counselfor the Board filing thesameshall serve a copy thereof upon each of the other parties and shall file acopy with the Regional Director. Proof of service on the other parties of allpapers filed with the Board shall be promptly made as required by Section 203 65.As further provided in said Section 203 39, should any party desire permission to9 Seefootnote6, supra. ATLANTA METALLIC CASKET COMPANY225argue orally before the Board, request therefor must be made in writing to theBoard within ten (10) days from the date of service of the order transferring thecase to the BoardLouis PLOST,Ti tai Examine).,Dated January 16, 1947.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notity our employees that:WE WILL NOT in any manner interfei e with, iestrain, or coerce our em-ployees in the exercise o1 their right to self-organization, to form labor or-ganizations, to join or assist UNITED STEELWORKERS OF AMERICA, CIO,or any other labor organization, to bargain collectively through representa-tives of their own choosing. and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection.WE WILL OFFER to L C Kilgore. immediate and full reinstatement to hisformer or substantially equivalent position without prejudice to any senior-ity of othei rights and pi ivilcgei preN ionsly enjoyed, and make him wholefor any loss of pay suffered as a result of the discrimination.All of our employees are free to become or retrain members of the above-named union, or any other labor organization.We will not discriminate inregard to hire or tenure of employment or any term or condition of employmentagainst any employee because of membership in or activity on behalf of any suchlabor organization.ATLANTAMETALLIC CASKET COMPANY,Employer.By -----------------------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material